DETAILED ACTION
Status of Claims
	The amendments, and arguments, filed February 11, 2022, are acknowledged and have been fully considered.  Claims 34-35 and 38-53 are pending.  Claims 34-35, 38-47, 50 and 53 have been amended; claims 39-40, 42-44 and 48-52 have been withdrawn; claims 36-37 have been cancelled; and claims 1-33 were previously cancelled.  Claims 34-35, 38, 41, 45-47 and 53 are currently under consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Final

Withdrawn Claim Objections & Rejections
The objection to claim 53 (at par. 8-9 of the 11/12/2021 Office action) is withdrawn in light of applicant’s 02/11/2022 amendments.  
The rejection of claims 34-36, 41, 46-47 and 53 under 35 U.S.C. § 103 over DALY (US 2010/0008885 Al) (at par. 10-13 of the 11/12/2021 Office action) is withdrawn in light of applicant’s 02/11/2022 amendments, and applicant’s 02/11/2022 arguments at p. 11, par. 3 to p. 12, par. 1, which are found to be persuasive.
The rejection of claims 36-38 under 35 U.S.C. § 103 over DALY, in view of TAN (US 2017/0189313 Al) (at par. 14-18 of the 11/12/2021 Office action) is withdrawn in light of applicant’s 02/11/2022 amendments, and applicant’s 02/11/2022 arguments at p. 11, par. 3 to p. 12, par. 1, which are found to be persuasive.
The rejection of claim 45 under 35 U.S.C. § 103 over DALY, in view of ARISZ (US 2006/0199742 Al) (at par. 19-23 of the 11/12/2021 Office action) is withdrawn in light of applicant’s 02/11/2022 amendments, and applicant’s 02/11/2022 arguments at p. 11, par. 3 to p. 12, par. 1, which are found to be persuasive.
The rejection of claim 46 under 35 U.S.C. § 103 over DALY, in view of ERAZO-MAJEWICZ (US 2013/0209388 Al) (at par. 24-28 of the 11/12/2021 Office action) is withdrawn in light of applicant’s 02/11/2022 amendments, and applicant’s 02/11/2022 arguments at p. 11, par. 3 to p. 12, par. 1, which are found to be persuasive.

Modified Claim Rejections - Nonstatutory Double Patenting – Necessitated by Amendments
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 34-35, 38, 41, 45-47 and 53 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 3-4, 8, 10-11, 13-17, 19-26 of copending Application No. 16/731,013 (‘013 Application), in view of the disclosure of ARISZ (US 2006/0199742 A1, Publ. Sep. 7, 2006; hereinafter, “Arisz”).  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because both describe hair care compositions comprising overlapping ionic polymers having functionalized with at least one carboxylic acid, polymers including carbomer, overlapping alkoxysilane, carrier and an overlapping surfactant, all in overlapping amounts.  To the extent that the ‘013 application DOES NOT RECITE a polysaccharide thickener, the incorporation thereof would be obvious per Arisz, as discussed previously.
Thus, the ‘013 Application per Arisz render claims 34-35, 38, 41, 45-47 and 53 obvious.

Summary/Conclusion
Claims 34-35, 38, 41, 45-47 and 53 are rejected.  No claims are allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).}
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611